Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-9, 24, 26-30, and 32-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-5, 7-9, 24, 26-30, and 32-35 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches a method for sending a virtual reality (VR) image.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A method for sending a virtual reality (VR) image, comprising: 
detecting, by the VR host, a channel quality of a radio channel, wherein the radio channel is a communication channel between the VR device and the VR host; 
determining, by the VR host based on a mapping relationship between channel quality of a radio channel and a modulation and coding scheme, a modulation and coding scheme corresponding to the detected channel quality; 
receiving, by a VR host, first motion information from a VR device, wherein the first motion information indicates a current motion status of the VR device; 
determining, by the VR host, a first image compression ratio from a plurality of potential image compression ratios including a first ratio and a second ratio larger than the first ratio, based on a moving rate magnitude of a motion value in the first motion information; 
determining, by the VR host based on the first motion information, the modulation and coding scheme corresponding to the detected channel quality as a first modulation and coding scheme; or adjusting, by the VR host based on the first motion information, the modulation and coding scheme corresponding to the detected channel quality, and using an adjusted modulation and coding scheme as a first modulation and coding scheme; 
compressing, by the VR host, a to-be-sent VR image based on the first image compression ratio; 
performing, by the VR host, modulation and coding on the compressed VR image according to the first modulation and coding scheme; and 
sending, by the VR host, the compressed VR image on which modulation and coding has been performed to the VR device.”. 
Referring to claim 24, the prior art of record teaches a non-transitory computer-readable storage medium, comprising an instruction, wherein when the instruction runs on a computer.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A non-transitory computer-readable storage medium, comprising an instruction, wherein when the instruction runs on a computer, the computer is configured to: 
detect a channel quality of a radio channel by the VR host, wherein the radio channel is a communication channel between the VR device and the VR host; 
determine a modulation and coding scheme corresponding to the detected channel quality by the VR host, based on a mapping relationship between channel quality of a radio channel and a modulation and coding scheme; 
receive first motion information sent by a VR device, wherein the first motion information is used to indicate a current motion status of the VR device; 
determine a first image compression ratio from a plurality of potential image compression ratios including a first ratio and a second ratio larger than the first ratio, based on a moving rate magnitude of a motion value in the first motion information; 
determine the modulation and coding scheme corresponding to the detected channel quality as a first modulation and coding scheme by the VR host, based on the first motion information; or adjust the modulation and coding scheme corresponding to the detected channel quality by the VR host based on the first motion information, and use an adjusted modulation and coding scheme as a first modulation and coding scheme; 
compress a to-be-sent VR image based on the first image compression ratio; 
perform modulation and coding on the compressed VR image according to the first modulation and coding scheme by the VR host; and 
send the compressed VR image on which modulation and coding has been performed to the VR device by the VR host.”.
Referring to claim 26, the prior art of record teaches a virtual reality (VR) host device.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A virtual reality (VR) host device, comprising: 
a receiver, configured to receive first motion information sent by a VR device, wherein the first motion information is used to indicate a current motion status of the VR device; 
a processor, configured to detect current channel quality of a radio channel, wherein the radio channel is a communication channel between the VR device and the VR host; 
determine, based on a mapping relationship between channel quality of a radio channel and a modulation and coding scheme, a modulation and coding scheme corresponding to the detected channel quality; 
determine a first image compression ratio from a plurality of potential image compression ratios including a first ratio and a second ratio larger than the first ratio, based on a moving rate magnitude of a motion value in the first motion information and compress a to-be-sent VR image based on the first image compression ratio; 
determine, based on the first motion information, the modulation and coding scheme corresponding to the detected channel quality as a first modulation and coding scheme; or adjusting, by the VR host based on the first motion information, the modulation and coding scheme corresponding to the detected channel quality, and using an adjusted modulation and coding scheme as a first modulation and coding scheme; and 
perform modulation and coding on the compressed VR image according to the first modulation and coding scheme; and 
a transmitter configured to send the compressed VR image to the VR device.”.
Referring to claims 2-5, 7-9, 27-30, and 32-35 are allowable based upon dependent on independent claims 1 and 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                       /NELSON M ROSARIO/            Examiner, Art Unit 2624                                                 Primary Examiner, Art Unit 2624